Citation Nr: 0322185	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  02-03 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
September 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, that denied service connection for 
hepatitis C.  The veteran perfected a timely appeal of this 
determination to the Board.

In February 2003, and the veteran, accompanied by his 
representative, offered testimony at a hearing conducted at 
the RO before the undersigned Veterans Law Judge (formerly 
referred to as a Member of the Board).  


REMAND

In his statements and testimony, the veteran maintains that 
he developed hepatitis C as a consequence of in-service 
inoculations with an air gun.  In addition, the veteran 
reports that he got several tattoos during service, and that 
he had not gotten any others either prior to or since his 
discharge from service.  The veteran also denied receiving 
any blood transfusions since his separation from service in 
1983.  Further, although he stated that he had used alcohol, 
the veteran denied abusing that drug.

In denying the veteran's claim, the RO has acknowledged that 
his service medical records were not available for its 
review; however, the RO determined that because there was no 
medical evidence showing that the disease was related to 
service, service connection for hepatitis C was not 
warranted.  In this regard, the Board notes that despite its 
diligent efforts, the RO was unable to obtain the veteran's 
service medical records.  The Board points out, however, that 
this is likely without consequence, because at the time the 
veteran was discharged from active duty in September 1983, a 
test to detect the hepatitis C virus had not yet been 
developed.  For this reason, although the veteran reported 
receiving in-service treatment at Womack Army Hospital for an 
infection that he developed following a cut he sustained to 
his left arm, because he was discharged from active duty in 
1983, the findings and conclusions contained in those records 
and reports would not bear on this claim, and therefore VA 
need not obtain them because doing so would be futile.  See 
38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2002).

The medical evidence shows that the veteran was initially 
diagnosed as having hepatitis C in 1999, but is silent as to 
the onset and/or etiology of the condition.  In this regard, 
the Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 
and 5126, and codified as amended at 5102, 5103, 5106 and 
5107 (West 2002)) redefined VA's duty to assist a veteran in 
the development of a claim, and was effective November 9, 
2000.  The Board finds that in light of the Act and the 
implementing regulations, the veteran's statements and 
testimony, and the medical evidence of record showing that he 
suffers from hepatitis C, he must be afforded an examination 
to determine etiology and/or onset of this condition, to 
specifically include whether it is related to any in-service 
inoculations or any tattoos that he received while on active 
duty.  38 U.S.C.A § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for hepatitis 
C.  This should specifically include any 
records of the veteran's treatment, dated 
since October 2000, from the Salem, 
Virginia, VA Medical Center.  The aid of 
the veteran in securing these records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO schedule the veteran 
for an appropriate VA examination to 
determine whether it is at least as 
likely as not that the veteran's 
hepatitis C developed during or as a 
consequence of an injury or disease that 
was incurred during his period of active 
duty from September 1980 to September 
1983.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
indicated testing should be accomplished.  
Thereafter, the examiner should offer an 
opinion as to the likelihood that the 
veteran's hepatitis C is either related 
to or had its onset during his period of 
service.  In doing so, the examiner must 
comment on the veteran's report of 
receiving in-service inoculations as well 
as tattoos while on active duty.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should reconsider the 
veteran's claim.  The RO must provide 
adequate reasons and bases for its 
determinations, addressing all issues and 
concerns that were noted in this REMAND.

5.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

